DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) and the substitute specification filed on January 29, 2021 have been entered.
Drawings
1.	The drawings were received on January 29, 2021.  These drawings are not accepted because of the reasons, inter alia, listed below: 
	a.	the amendments to the drawings do not comply with 37 CFR 1.121(d).
Please note that 37 CFR 1.121(d) states:
Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.  (Bold and emphases added)

In the instant case, Applicant added new sheet of drawing to show new FIG. 9.   However, Applicant labeled the new sheet as “Replacement Sheet” instead of “New Sheet”; 
b.	The amendments to the drawings do not comply with 37 CFR 1.83(a) as seen in the objection under 37 CFR 1.83 below; and/or	
c.	The amendments to the drawings introduce new matter.  
inter alia, the size, shape, and/or location of the sensor, and/or how the sensor is connected to other structural elements (see original Spec. ¶¶ 49 and 57).  Thus, a person having ordinary skill in the art (hereinafter “PHOSITA”) might envision, e.g., that the sensor might have different size, shape, or be located at the sides of the gripper unit (50b), or at the first  gripper element (54a), or at the second gripper element (54b), or a combination thereof.  Alternatively, the sensor might be directly or indirectly (operatively) connected to the dripper unit.  Please see, e.g., the sensor 4 in DE 102008004037 of Gallasch, the sensors 51, 61 in FIGS. 1-3 of WO 2017036732 of Gerhard, or the sensor 10 in WO 2018079771 A1 of Yoon et al., and the term “connected” in Innova/Pure Water Inc. v. Safari Water Filtration Systems, Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP § 2173.05(g).   
After the filing date, the showing of a specific size, shape, location and/or mode of connection of the sensor such as the sensor 112a in amended FIG. 2 or the sensor 112b in amended FIG. 7 within a full spectrum of possible sizes, shapes, locations, and/or connections of the sensor to the gripper unit introduce new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a).
More importantly, Applicant has not established that the application as filed inherently disclosed that the sensor has the size, shape, and is located at the specific locations as now shown by sensors 112a and 112b in amended FIGS. 2 and 7.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing 
2.	The original drawings filed on September 13, 2019 are objected to because of the reasons set forth in the prior Office action (hereinafter “OA”) on November 17, 2020.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the tool holder in claims 16 and 19 (Spec. ¶¶ 9, 42-43) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification
1.	The amendment filed January 29, 2021 is objected to under 35 U.S.C. 132(a) because it
introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is, e.g., as follows: the new reference characters 112a and 112b to designate the sensors in amended FIGS. 2 and 7 in, e.g., amended Spec. ¶¶ 49 and 57.
A review of the original application shows that the application as filed did not disclose, inter alia, the size, shape, and/or location of the sensor, and/or how the sensor is connected to other structural elements as seen in original Spec. ¶¶ 49 and 57.  Thus, the PHOSITA might envision, e.g., that the sensor might have different size, shape, or be located at the sides of the gripper unit (50b), or at the first  gripper element (54a), or at the second gripper element (54b), or a combination thereof.  After the filing date, the description and showing of a particular size, shape, dimension, location, and/or connection of a specific sensor 112a or 112b in amended FIGS. 2 and 7 within a full spectrum of possible sizes, shapes, dimensions, locations, and/or connections of possible sensors introduces new matter.  See Ex parte George supra.
Applicant is required to cancel the new matter in the reply to this OA.
2.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the tool holder in claims 16 and 19 (Spec. ¶¶ 9, 42-43) should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	a.	New claims 17 and 19:
wherein the gripper unit is arranged outside the protective unit during the work step.

However, it is unclear as to how the gripper unit 50a, 50b, 50c can be arranged outside the protective unit 70a, 70b, 70c during the work step as claimed.   As noted, the original FIGS. 2-3 and 6-8 show the gripper unit 50a, 50b, 50c is fastened to the protective unit 70a, 70b, 70c by the fastening element 76a as described in Spec. ¶¶ 11-12, 46. The specification inadequately describe and the drawings do not show any element, mechanism, or means for unfastening, or disengaging of the gripper unit 50a, 50b, 50c from the protective unit 70a, 70b, 70c so that the gripper unit can be arranged outside the protective unit as claimed.
	b.	Amended claim 16 claims: “[a] presetting and measuring apparatus system that is designed to check measurements of a tool or adjust a position of the tool in a tool holder, comprising a gripper device as claimed in claim 1.  However, the specification (¶ 42) inadequately describes and the drawings (FIG. 1) do not show, inter alia, the tool holder (Spec. ¶¶ 9, 42-43) and/or as to how the presetting and measuring apparatus 20 checks measurements of the tool 26a/26b (FIG. 2 or 5; Spec. ¶ 9) or adjusts the position of the tool 26a/26b in the unillustrated tool holder.  It is unclear as to how the system 20 can check measurements of the tool 26a/26b or adjusts the position of the tool 26a/26b in the tool holder as claimed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term "at least substantially perpendicular" in claim 1 is a relative term which renders the claims indefinite.  The term "at least substantially perpendicular" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and the PHOSITA would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., what range of angles defined by the principal direction of extent of the protective unit and the griping plane of the gripper unit is required in order to be considered as being “at least substantially perpendicular.”  See the term “substantially” in informative decision Ex parte Lazzara, Appeal No. 2007-0192 (B.P.A.I. 11/ 13/2007) and Ex parte Oetiker, 23 USPQ2d 1641 (B.P.A.I. 1992) cited in MPEP § 2173.05(b). See also Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (The claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about.") cited in MPEP § 2173.05(b).
b.	Claims 17 and 19 claim:
wherein the gripper unit is arranged outside the protective unit during the work step.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural elements that unfasten, detach, disconnect, or decouple the protective unit from the gripper unit (50) such that the gripper unit (50) is arranged outside the protective unit (70) as claimed. 
c.	Amended claim 16 claims: “[a] presetting and measuring apparatus system that is designed to check measurements of a tool or adjust a position of the tool in a tool holder, comprising a gripper device as claimed in claim 1.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural elements that perform the function of checking measurements of the tool 26 or adjusting a position of the tool 26 in the not shown tool holder as claimed.  
d.	It is unclear whether the term that appears at least twice such as “a tool” or “a tool holder” in claim 16/1 refers to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
Claim Rejections - 35 USC § 102
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior OA.
2.	Claims 1 and 3-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Gerhard (WO 2017036732 A1, i.e., a family member of DE 102015216665 cited as an X category reference in the European Search Report).
	Claim 1
	Gerhard teaches a gripper device having at least one gripper unit (2, id. abstract), which is at least designed, in at least one work step, to grip and/or move a tool (4) and/or a tool holder with at least one tool (4), and having at least one protective unit (5, 6), which is designed to at least substantially encompass at least a work region of the tool (4) at least in part during the work step, wherein the protective unit (5, 6) is fastened, at least in part, during the work step, at least to the gripper unit (2),  
	wherein the gripping unit (2) provides a gripping (vertical) plane (similar to the gripping plane shown on p. 14 of Applicant’s Am., see Appendix hereinafter “Ap.”),
wherein the protective unit (5, 6) comprises a principal direction of extent (see Ap.), which is at least substantially perpendicular (Ap.) to the gripping plane (Ap.) of the gripper unit (2), and
wherein the protective unit (5, 6) is fastened to the gripper unit (2) in a way that, upon a movement of the gripper unit (2) during the work step, the protective unit (5, 6) moves along with the gripper unit (2), so that the principal direction of extent (Ap.) of the protective unit (5, 6) remains at least substantially constant in angle (about 90o as seen in Ap.) with respect to the gripping plane (Ap.) of the gripper unit (2) throughout the work step.
Claim 1 and other claims below are anticipated by Gerhard because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Gerhard.  Ibid. Translation (hereinafter “Tr.”) claims 1-17.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  In addition, when the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.  Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001).
	Claim 3 
The protective unit (5, 6) is of at least substantially hood-shaped design (FIGS. 1-3).
Claim 4
The protective unit (5, 6) has two invariable openings (each invariable opening is defined by each of the covers 5, 6 as seen in Ap.), which is designed to receive the tool (4).  As noted, claim 4 claims “at least one invariable opening.”   Gerhard teaches two openings, thus, Gerhard “reads on” the claim.  See Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983) (.    
Anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.).
Claim 5
Gerhard’s protective unit (5, 6) is made of metal or plastic tubes (Tr. ¶ 41).  Each metal or plastic tube is embodied at least partially in one-piece implementation as seen in Ap.   
As noted, claim 5 does not require the protective unit being embodied totally in one-piece implementation, thus, Gerhard’s protective unit “reads on” the claimed protective unit.
	Claim 6
The gripper unit (2) has at least one gripper element (3), which is designed to grip the tool (4), wherein the protective unit (5, 6) is (pivotally or rotatably) coupled at least substantially independently from a (vertical) movement of the gripper element (2).  
As noted, when the protective unit (5, 6) is moved from the open position (FIG. 1) to the closed position (FIG. 2) or vice versa (Tr. claim 1), the opening or closing movement (swiveling movement) of the protector (5, 6) is at least substantially independently from the (vertical) movement of the gripper element (2).  Since claim 6 does not require the protective unit being coupled totally independently from the movement of the gripper element, thus, Gerhard “reads on” the claim.  
	Claim 7
The gripper unit (2) has at least a first gripper element (3, FIGS. 1-3) and at least a second gripper element (3), wherein the first and second gripper elements (3) are designed to clamp at least the tool (4), wherein the protective unit (5, 6) is fastened at least in part to the first gripper element (3) and/or the second gripper element (3) as seen in FIGS. 1-3.  
Claim 8
The protective unit (5, 6) has at least a first protective element (5), which is operatively fastened to the first gripper element (3), and at least a second protective element (6), which is operatively fastened at least to the second gripper element (3).
Claim 9
The first and second gripper elements (3) are, in terms of movement, coupled to the first
protective element (5) and/or the second protective element (6).  In addition, it is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Claim 10
The protective elements (5, 6) are opened (FIG. 2) and/or closed (FIG. 3), a straight line of movement of the first protective element (5) and/or of the second protective element (6) is at least substantially parallel to a straight line of movement of the first gripper element (3) and/or of the second gripper element (3).  
As noted, e.g., when Gerhard’s joints (11, 12) moves, e.g., upwardly or downwardly in a vertical/straight line direction (FIG. 3), the first and second protective elements (5, 6) and the first and second gripper elements (3) also move upwardly or downwardly in another vertical/straight line direction; consequently, these straight lines are substantially parallel to each other as seen in FIG. 3.   See also Texas Instruments Inc. v. International Trade Commission; Griffin v. Bertina; Amazon.com Inc. v. Barnesandnoble.com Inc.; and MPEP § 2111.04.  
Claim 11
At least one control unit (Tr. ¶ 43, claim 9) is designed to recognize the dimensions of the tool (4) by means of a sensor (51, 61; Tr. ¶¶ 2, 18-19, 21-24, 31, 34, 40-41, 44; claims 3-6, 12, 15) and to control moving of the protective unit (5, 6) on the basis thereof. 
Claim 12
The first protective element (5) and/or the second protective element (6) are/is at least
substantially rotatably supported (by swivel joints 52, 62; Tr. ¶ 40, claim 2).
Claim 13
The rotational axis (at 52 in FIGS. 1-2) of the first protective element (5) is identical to the rotational axis (at 62 in FIGS. 1-2) of the second protective element (62).
Claim 14
Gerhard teaches the apparatus in claim 1, thus, Gerhard inherently or implicitly teaches a method with a gripper device (2) as claimed in claim 1 (MPEP § 2112.02), wherein the work step, the work region of the tool is encompassed in an at least substantially automated manner when a tool (4) and/or a tool holder is gripped and/or moved (FIG. 3). Tr., e.g., ¶¶ 2 and 25, claims 1-17.
Claim 15
Gerhard teaches a collaborative robot having a gripper device claimed in claim 1.  Tr. ¶ 2. 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this OA:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 5 and 17-20, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becciani et al. (US 20180370047 having effective filing date of June 23, 2017).
	Claim 1
	Becciani teaches a gripper device having at least one gripper unit (4, FIG. 2, ¶ 52), which is at least designed, in at least one work step, to grip and/or move a tool (P, FIG. 2, ¶ 63) and/or a tool holder (CT, FIG. 2, ¶ 63) with at least one tool (P), and having at least one protective unit (5, FIGS. 1-2, 6-13), which is designed to at least substantially encompass at least a work region of the tool (P) at least in part during the work step, wherein the protective unit (5) is fastened, at least in part, during the work step, at least to the gripper unit (4),  
	wherein the gripping unit (4) provides a gripping plane (B; id. ¶ 80 et seq.),
wherein the protective unit (5) comprises a principal direction of extent (A; FIGS. 1-2, 11-12A; ¶ 64 et seq.), which is at least substantially perpendicular to the gripping plane (B) of the gripper unit (4) (FIGS. 11-13; id. abstract, ¶¶ 27, 67, 70, 79-80, claims 3-4, 11), and
wherein the protective unit (5) is fastened to the gripper unit (4, FIGS. 8-11) in a way that, upon a movement of the gripper unit (4) during the work step, the protective unit (5) moves along with the gripper unit (4), so that the principal direction of extent (A) of the protective unit (5) remains at least substantially constant in angle (about 90o as seen in FIGS. 1-2) with respect to the gripping plane (B) of the gripper unit (4) throughout the work step.  Ibid. ¶¶ 12-33, claims 1-15.
Claim 5  
Becciani teaches the protective unit (5A or 5B; FIG. 6 or 7; ¶ 52 et seq.) that has a flat design and is embodied at least partially in a one-piece implementation.
	Claim 17
The gripper unit (4) is arranged outside the (volume of the) protective unit (5) during the work step (FIGS. 2, 12A, 13; ¶ 19, 67; claims 1-2, 11).
Claim 18
The protective unit (5) has at least one opening (FIGS. 6-7), which is designed to receive the tool (P) and at least substantially parallel to the gripping plane (B) of the gripper unit (4).
Claim 19
Becciani teaches a gripper device (4) having at least one gripper unit (4), which is at least designed, in at least one work step, to grip and/or move a tool (P) and/or a tool holder (CT) with at least one tool (P), and having at least one protective unit (5), which is designed to at least substantially encompass at least a work region of the tool (P) at least in part during the work step, wherein the protective unit (5) is fastened, at least in part (FIGS. 8-11), during the work step, at least to the gripper unit (4), and wherein the gripper unit is arranged outside the (volume of the) protective unit (5) during the work step (FIGS. 2, 12A, 13; ¶ 19, 67; claims 1-2, 11). 
	Claim 20
The gripper unit (4) provides a gripping plane (B), and wherein the protective unit (5) has at least one opening (FIGS. 6, 7), which is designed to receive the tool (P), and which is at least substantially parallel to the gripping plane (B) of the gripper unit (4).
				Claim Rejections - 35 USC § 103
	Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gerhard in view of Herzog (US 5,396,712).
	Gerhard teaches the claimed invention except a presetting and measuring apparatus system that is designed to check measurements of a tool or adjust a position of the tool in a tool holder.
	Brenner teaches the presetting and measuring apparatus system (23, 24) designed to check measurements of a tool (work piece 22) or adjust a position of the tool (22) in a tool holder (20, 21) in order to, inter alia, provide a coordinate measuring that makes possible a measurement accuracy.   Ibid. Summary of the Invention, col. 3, line 7 et seq., and claims 1-13.
	It would have been obvious to the PHOSITA at the time of filing of the application to form Gerhard’s gripper device with the presetting and measuring apparatus system designed to check measurements of a tool or adjust a position of the tool in a tool holder in order to, inter alia, provide a coordinate measuring that makes possible a measurement accuracy as taught or suggested by Herzog.  The use of Gerhard’s gripper device with the presetting and measuring apparatus system designed to check measurements of a tool or adjust a position of the tool in a tool holder would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	DE 102012217764A1 of Bartscher et al. teaches a protective unit (100) for a tool holder (120); and
b.	CN 110997253A teaches a gripper device (21) and a protective unit (5).
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not
persuasive.
Drawings
The amendments to the drawings are not entered for the reasons set forth above.  In addition, please note that 35 USC 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.

Specification
The prior objections to the specification are withdrawn in view of the amendments.
35 USC 102 and 103
The prior art rejections are withdrawn in view of the amendments.  Applicant’s arguments (Am. pp. 12-20) have been considered but are deemed to be moot in view of new grounds of rejections above.
New Claims
Applicant’s arguments regarding new claims 18-20 (Am. pp. 12-20) have been considered but are deemed to be moot in view of new grounds of rejections above.
Conclusion
In view of the foregoing, the Examiner respectfully submits that this application is not in condition for allowance. 
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The
examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656